DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman (US Patent 9,231,411).

Baarman Was cited on the Information Disclosure Statement received April 14, 2021.

As for claims 1-6, 8-15, and 17-19, Baarman discloses the invention as claimed, including:

1.  A method for operating a wireless charging device, comprising: 
determining that a chargeable device is positioned proximate to a charging coil provided at a charging surface of the wireless charging device [Fig. 23, element 402]; 
providing a charging current to the charging coil [Fig. 23, element 406, 408]; and 
excluding a plurality of adjacent coils from operation while the current is provided to the charging coil, wherein each of the adjacent coils is located on the charging surface adjacent to the charging coil [Fig. 23, element 406, 408].  
2. The method of claim 1, further comprising: excluding the plurality of adjacent coils from participating in one or more device discovery procedures [Fig. 23, elements 406, 408].  
3. The method of claim 2, wherein the one or more device discovery procedures include a discovery procedure involving differential capacitive sense [abstract; col. 3, lines 7-18].  
4. The method of claim 2, wherein the one or more device discovery procedures include a passive ping discovery procedure [col. 13, line 61 – col. 14, line 26].  
5. The method of claim 2, wherein the one or more device discovery procedures include an active ping discovery procedure [col. 13, line 61 – col. 14, line 26].  
6. The method of claim 1, wherein excluding the plurality of adjacent coils from operation comprises: refraining from providing charging current to the plurality of adjacent coils while the current is provided to the charging coil [Fig. 23, elements 406, 408; col. 10, lines 26-67].  
8. The method of claim 1, wherein the plurality of adjacent coils includes coils located on or within a circle that is concentric with the charging coil [fig. 18].  
9. The method of claim 1, wherein the plurality of adjacent coils is arranged around a footprint of the chargeable device on the charging surface [fig. 18].  
10. The method of claim 1, wherein determining that the chargeable device is positioned proximate to the charging coil comprises: detecting the chargeable device during a device discovery procedure that includes differential capacitive sense, passive ping or active ping [col. 13, line 61 – col. 14, line 26].  
11. A processor-readable storage medium comprising code that, when executed by a processor [claim 1 of Baarman; col. 4, lines 38-51 - controller programmed], cause the processor to: 
determine that a chargeable device is positioned proximate to a charging coil provided at a charging surface of a wireless charging device [see as cited in claim 1]; 
provide a charging current to the charging coil; and exclude a plurality of adjacent coils from operation while the current is provided to the charging coil, wherein each of the adjacent coils is located on the charging surface adjacent to the charging coil [see as cited in claim 1].  
12. The processor-readable storage medium of claim 11, further comprising code that causes the processor to: exclude the plurality of adjacent coils from participating in one or more device discovery procedures when the plurality of adjacent coils is excluded from operation [see as cited in claim 2].  
13. The processor-readable storage medium of claim 12, wherein the one or more device discovery procedures include a passive ping discovery procedure [col. 13, line 61 – col. 14, line 26].  
14. The processor-readable storage medium of claim 12, wherein the one or more device discovery procedures include an active ping discovery procedure [col. 13, line 61 – col. 14, line 26].  
15. The processor-readable storage medium of claim 11, further comprising code that causes the processor to: refrain from providing charging current to the plurality of adjacent coils while the current is provided to the charging coil and when the plurality of adjacent coils is excluded from operation [see as cited in claim 6].  
17. A wireless charging device, comprising: 
a charging surface comprising a plurality of charging cells []see as cited in claim 1; 
one or more wireless transmitter circuits each configured to be selectively coupled to one or more of the plurality of charging cells [see as cited in claim 1]; and 
a controller [claim 1 of Baarman; col. 4, lines 38-51 - controller programmed] configured to: 
determine that a chargeable device is positioned proximate to a charging coil provided at a charging surface of the wireless charging device [see as cited in claim 1]; 
provide a charging current to the charging coil [see as cited in claim 1]; and 
exclude a plurality of adjacent coils from operation while the current is provided to the charging coil, wherein each of the adjacent coils is located on the charging surface adjacent to the charging coil [see as cited in claim 1].  
18. The wireless charging device of claim 17, wherein the controller configured to: exclude the plurality of adjacent coils from participating in one or more device discovery procedures when the plurality of adjacent coils is excluded from operation [see as cited in claim 2].  
19. The wireless charging device of claim 17, wherein the controller configured to: refrain from providing charging current to the plurality of adjacent coils while the current is provided to the charging coil and when the plurality of adjacent coils is excluded from operation [see as cited in claim 6].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US Patent 9,231,411) in view of Rhee (US 2020/0274394).

As for claims 7, 16, and 20, Baarman discloses the invention substantially as claimed, including the method of operating a wireless charging device, processor readable storage medium, and wireless charging device as cited above in the rejections of claims 1-6, 8-15, and 17-19.  Baarman discloses excluding adjacent coils from providing charge, and communication with the device [fig. 25].

Baarman does not specifically disclose:

7. The method of claim 1, wherein excluding the plurality of adjacent coils from operation comprises: blocking wireless communication through the plurality of adjacent coils while the current is provided to the charging coil.  
16. The processor-readable storage medium of claim 11, further comprising code that causes the processor to: block wireless communication through the plurality of adjacent coils while the current is provided to the charging coil when the plurality of adjacent coils is excluded from operation.  
20. The wireless charging device of claim 17, wherein the controller configured to: block wireless communication through the plurality of adjacent coils while the current is provided to the charging coil when the plurality of adjacent coils is excluded from operation.  

Rhee discloses blocking communications while wireless charging is performed [paragraph 0018].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a communication standard such as NFC (disclosed by Rhee) for communicating device power needs (such as disclosed in Baarman, col. 15, lines 15-30), and to provide the ability to protect the communication device/circuit from damage by preventing an excessive amount of energy [see Rhee, paragraph 0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851